Citation Nr: 1440394	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-34 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asthma, mediastinal lymphadenopathy, bilateral numerous pulmonary metastases, and asbestosis.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1952 to March 1954.

These matters come before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2014.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Preliminarily, the Board notes that evidence relevant to the Veteran's claims may not be of record.  In particular, on his August 2010 disability claim the Veteran did not indicate whether he had ever applied for Social Security disability benefits; however, other evidence of record indicates the Veteran is receiving some form of Social Security benefits.  Nevertheless, the Veteran's Social Security records are not in the claims file.  Additionally, during his August 2014 hearing, the Veteran referred to medical care he received for his skin disability from his primary care provider, Dr. Filmore.  However, documentation pertaining to treatment from Dr. Filmore is not of record.  The Veteran also stated he received care at the Boca Raton Regional Hospital in July 2011 yet the most recent records from that facility are dated in April 2009.  Upon remand, the AOJ should attempt to obtain these records with the Veteran's assistance and incorporate them into the claims file.

With respect to the lung disability claim, the Veteran was afforded a VA examination in December 2010.  Although an opinion was requested regarding whether the Veteran's diagnosed lung disabilities were related to service, the examiner was unable to render an opinion without resorting to speculation.  A February 2011 Deferred Rating Decision requested an etiological opinion regarding the Veteran's lung disabilities.  A letter dated in February 2011 from Dr. Larry Atkinson of the VA Healthcare System in Bay Pines, Florida, stated that an etiological opinion would be speculative due to the uncertain existence of a pulmonary malignancy and the uncertainty regarding the extent of the Veteran's asbestos exposure during service.  Dr. Atkinson also indicated an opinion from a pulmonary specialist would be helpful.  In March 2011, the AOJ requested a new VA examination for the Veteran; however, no subsequent examination report is of record.  Accordingly, the Veteran should be afforded a new VA examination with an appropriate examiner to assess the current nature and etiology of any diagnosed lung disabilities.  In light of the Veteran's occupational specialty, the Board finds it highly probable that he was exposed to asbestos during service.  

In this regard, the Board notes that the Veteran's service treatment records indicate he was noted to have an empyema scar on his right chest, which was not considered disqualifying or disabling at that time.  It is unclear from the record whether the empyema scar indicated the presence of a preexisting lung disability.

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

As to the Veteran's skin disorder claim, he was afforded a VA examination in December 2010.  The examiner noted that at present the Veteran's skin conditions of the hands and feet had resolved and that no diagnosis was possible; the examiner also noted the Veteran had never been given a diagnosis for the claimed condition.  Given that outstanding private records are being sought, the Board will refrain from deciding the claim until those records are obtained and any additional development deemed necessary is conducted, such as a VA examination.  The Board notes that the Veteran's service treatment records indicate he experienced an infection of his right heel in February 1954.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Clarify with the Veteran whether he ever received disability benefits from the Social Security Administration.  If the response is affirmative, request directly from the Social Security Administration, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for his respiratory and skin disabilities, to include Dr. Filmore and Boca Raton Hospital.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  Any outstanding VA medical records should also be obtained and associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran a pulmonary examination.  The examiner should review the Veteran's claims file and indicate that such review has taken place.  All appropriate clinical testing should be conducted.  Following examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should opine on the following:

a.  Identify any currently diagnosable lung disability, or any residuals thereof, present at any point during the period of time covered by this claim.

b.  Whether it is clear and unmistakable that any diagnosed lung disability preexisted service.

c.  If so, whether it is clear and unmistakable that any preexisting lung disability was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

d.  If a response above is negative, please opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung disability had its onset in or is otherwise related to service, to include the Veteran's reported exposure to asbestos during service.

It is noted that the Veteran has reported that he had treatment for empyema at age 5.  See, e.g., VA treatment record dated in March 2001.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Clear and unmistakable" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If warranted based on the evidence obtained, schedule the Veteran for a VA examination by an appropriate examiner to identify the nature and etiology of any currently diagnosed skin disability.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

Upon review of the record, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin disability is etiologically related to active service.

The Board advises the VA examiner that the Veteran is competent to speak to his history of skin symptoms during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  The Board stresses that if the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



